Order   issued I)ecemher   12, 2012




                                            In The
                               nitrt uf      p11ztki
                       FiftI! H,zitrirt uf ixtu it 1aI1a
                                      No. 05-12-01335-CV


                             IN RE TIMOThY SHELTON, Relator


                Original Proceeding from the 28211(1 Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. F93-04758-S


                                        ORDER
                       Before Justices Morris. Richter. and Lang-Miers

        Based on the Court’s opinion of this date. we DISMISS relator’s petition for writ of

mandamus. We ORI)ER that relator hear the costs of this original proceeding.




                                                  JOSEPII B. MORRIS
                                         s1i CE